Case 3:21-cv-01603-WIA Document 1 Filed 09/16/21 Page 1 of 14

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF PENNSYLVANIA

PHILIP J. VONVIILE, PRO SE,
JOSEPH J. VONVILLE 4 os
PLAINTIFF ; CIVIL ACTION:.2, J] -€ J -/b04

VS.

POCONO MOUNTAIN REGIONAL - : DEMAND JURY TRIAL
POLICE DEPARTMENT :
TOBYHANNA TOWNSHIP,
TUNKHANNOCK. TOWNSHIP,
COOLBAUGH TOWNSHIP,
MONROE COUNTY-PA
HARRY W. LEWIS, LUCAS BRAY,

& :
MONROE COUNTY DISTRICT : FILED
ATTORNEY’S OFFICE; e. DAVID : SCR ANTON
E. CHRISTINE, [ADA MICHAEL
MANCUSO, ADA CHAD A.
MARTINEZ, ADA ANDREW
KROECKEL,
DET. RICHARD W. LUTHCKE, DET.
CRAIG VANLOUVENDER, DET.
ROBERT SEBASTIANELLI,
DELAWARE STATE POLICE
(DSP HEADQUARTERS)
ROBERT A. SAURMAN, ESQ.,
CHANNEL 16 NEWS (Pocono Record)

 

 

COMPLAINT U.S.C. 1983

Plaintiff Philip Joseph VonVille, pro se, hereby complain of the above
named Defendants, as follows:
Case 3:21-cv-01603-WIA Document1 Filed 09/16/21 Page 2 of 14

I. INTRODUCTION AND SUMMARY OF THE ACTION

This action for damages and relief (unconditional release) is brought by Philip J.
VonVille who at the time resided in Sussex County Delaware with his son and ex-
wife. This tragic tale has been kept from the public and still now VonVille suffers
due to the actions of Individual Defendants and Defendant Mancuso: said, “to
have been the only mechanism to detain VonVille”. The Individual Defendant
named herein does not include P. J. Margherita Patti- Worthington although she

was key to keeping VonVille detained in clear violation of Rule 600; Persons
bailable; Habeas Corpus, and had no Jurisdiction to suspend relief granted by the
Middle District of Pennsylvania, Hon. Judge Caputo. (Clearly a misbehavior in

Office and abuse of discretion) The remaining defendants corruptly seized upon
and acted as Individuals in their respected capacities to achieve the desired
outcome of arresting Plaintiff. This was damage control for Monroe County
Courthouse, District Attorney’s Office and Pocono Mountain Regional Police
Department all had an interest in keeping VonVille detained. Herein I will show
evidence that cannot possible be denied as the in the criminal court in Monroe,
denial, encoring material evidence and attacking pro se litigant, defendant, and
Plaintiff's, competence, trying to convince him that he is just paranoid due the
sever PTSD that he suffers from. This is offensive and so far removed from being
“ethical” Officers of the court. Herein I Philip J. VonVille, pro se will be
addressing “ONLY”, the re-arrest of July 22, 2019, under a warrant filed by
Individual Defendants and Defendant Mancuso on July 19, 2019 Exhibit 3 .
(QUASHED ON SEPTEMBER 30, 2019, BY P.J. MARGHERITA PATTI-
WORTHINGTON; Exhibit 4. On March 5, 2019, in the Middle District of
Pennsylvania, Hon. Judge Caputo ordered the case 1708 CR 2009, VACATED
AND REMANDED FOR A NEW TRIAL, Due to having been “wrongly
convicted” and denied a “fair” trial due to Constitutional Infractions on behalf of
Monroe County Courthouse, and District Attorney’s Office. (VonVille v. Kerestes,
decided March 5, 2019) ordered to retry VonVille within (120) days. Monroe
County District Attorney’s Office made absolutely no attempt to proceed forward
with a trial which would have entailed a bail hearing for VonVille had a privilege
per rule 600 persons bailable; Habeas Corpus.

On July 8, 2019, Plaintiff was released from SCI Mahanoy by Hon. Judge Caputo
Exhibit 6, family of Plaintiff came from lower Delaware, Sussex County, and five
hour drive. Plaintiff then immediately was taken to reside with his son and ex-wife
in Delaware, same day. On the way to Delaware, Plaintiff called the Federal Public
Defenders Office and informed Gerald Bierbaum, counsel given to Plaintiff by
Hon. Judge Carlson, informing him of his intention to reside in Delaware. Plaintiff
was informed to standby and await a call to the number he provided to counsel, for

2
Case 3:21-cv-01603-WIA Document 1 Filed 09/16/21 Page 3 of 14

a bail hearing where FPDO would insure he had ethical counsel. VonVille went to
live with his son and catch up on 10 years of lost time, his son being (8 yrs.) old
when VonVille was taken away and wrongly convicted. VonVille went to the gym
everyday with his son and taught him how to do house hold things to help his
mom, fixing the toilet, the drywall and maintenance on his son’s truck. A hard
fought 10 years to keep a promise to come home and was taken away in just two
weeks by Individual Defendants and Defendant Mancuso, in a criminal Capacity.

On July 19, 2019, Individual Defendants and Defendant Michael Mancuso filed
a criminal report they knew to be untrue. Exhibit 3, This was because a “stay” was
denied by Hon. Judge Caputo. On July 22, 2019, Delaware State Police, Special
Task Force, swarmed in on an unexpected Plaintiff and his son getting into a truck
to go to the gym like they had been doing for two weeks. Several unmarked cars
boxed in the Plaintiff. Officers drew weapons and pointed them at the Plaintiff and
his son, terrorizing them both. VonVille was taken into custody and transferred to
Sussex County Correction Facility in Georgetown Delaware. Plaintiff was again
subject to being arrested, detained, stripped, lost his liberty, and was subjected to
harsh and strict conditions, and crowded conditions therein. Plaintiff's son came to
visit and was extremely distraught seeing his father re-arrested and now
incarcerated, unjustly, having “not” committed a crime.

2. The Individual Defendants named herein do not include P.J.
Margherita Patti- Worthington or although she knew and acted with intent with no
consideration of the law or rights of VonVille, Plaintiff, do to her knowledge that
she is protected by immunity as a Judicial Officer, Clearly a “Misbehavior in
Office”. Without the assistance of the court VonVille would still be at liberty and
would have been able to have brought awareness to the actions had in 2009, to
have Plaintiff convicted in 2010, by ill means such as the ones acted on by ail
mentioned herein. Her willingness to pervert and misapply the law (bad law) was
key to having the Plaintiff detained in clear violation of his 4 Amendment and
14" Amendment rights. (Due Process) and 8" Amendment Rights

3. The remaining Defendants corruptly seized upon and exploited their position
and intentionally kept quite the actions of [all] involved not only of the re-arrested
addressed but of the wrongful conviction had in 2010 and even more bothersome
and certain to be a shock to the community, the actions taken by the same
Individual Defendants and Defendant in 2009 case where Plaintiff was charged
with (criminal homicide) when in fact he was the victim, yet that evidence was not
followed up on (lost) and they failed to investigate evidence that would show
Plaintiff was to be killed by a new lover of his ex-fiancé. Individual Defendants
took advantage of Plaintiff never expecting to be at a place where a fabrication and
Case 3:21-cv-01603-WIA Document 1 Filed 09/16/21 Page 4 of 14

an intentional concealing of exculpatory evidence was had in the trial of 2010, to
gain a conviction (ref. VonVille v. Kerestes, decided March 5, 2019) and more
recently in 2020. (Where the trial court took every liberty to keep out the facts
supported by the discovery but permitted the fabricated account, in which Plaintiff
is in Superior Court of Pennsylvania, (873, 908, 960 EDA 2021, via,
Interlocutory Appeal as of right, (denied 3/25/21, by trial court, Double
Jeopardy) A mistrial was called by the trial Court sua sponte on 2/21/20, without
any considerations for the Plaintiff. (Absent Manifest Necessity)

4. At this time Plaintiff is still confined in violations of treaties and/or in
violations of the Constitution of the United States. (Seeking relief; unconditional
release.

Ii. Parties

1. Philip J. VonVille, pro se, lived at 11190 Jordan Ave. Bridgeville, DE 19933
with; (Detained now at MCCF, 4250 Manor Drive, Stroudsburg, Pa. 18360

2. Joseph J. VonVille residing at 11190 Jordan Ave. Bridgeville, DE 1993.

3. Philip J. VonVille, Joseph J. VonVille will be referred to herein collectively
as “Plaintiff”.

4. Defendant Pocono Mountain Regional Police Department (the
“Department’”) is a regional police force duly created, organized and /or
existing under the laws of the Commonwealth of Pennsylvania. At all times
relevant hereto, the Department provided law enforcement coverage for
Tobyhanna Township, Mount Pocono Borough, Tunkhannock Township,
and Coolbaugh Township. The Department is headquartered at HC 89 Box
200, Route 940, Pocone Summit, PA 18346.

5. Defendant Tobyhanna Township (“Tobyhanna”) is a municipal corporation
duly organized and existing under the laws of the Commonwealth of
Pennsylvania with a business address of HC 89, Box 289, Government
Center Building, State Avenue, Pocono Pines, PA, 18350.

6. Defendant Mount Pocono Borough (“Mount Pocono”) is a municipal
corporation duly organized and existing under the laws of the
Commonwealth of Pennsylvania with a business address of 303 Pocono
Boulevard, Mount Pocono, PA 18344-1415.

7. Defendant Tunkhannock Township (“Tunkhannock”) is a municipal
corporation duly organized and existing under the laws of the
Commonwealth of Pennsylvania with a business address of P.O. Box, Long
Pond, PA 18334.

8. Defendant Coolbaugh Township (“Coolbaugh”) is a municipal corporation
duly organized and exiting under the 1 was of the Commonwealth of
Case 3:21-cv-01603-WIA Document1 Filed 09/16/21 Page 5 of 14

Pennsylvania with a business address of 5550 Memorial Boulevard,
Tobyhanna, PA 18466.

9. Defendants Tobyhanna, Mt. Pocono, Tunkhannock and Coolbaugh will be
referred to herein collectively as the “Department Municipalities.”

10. Defendant Harry W. Lewis is a competent adult individual who, at all times
relevant hereto, served as the Chief of the Department (“Chief Lewis”). At
all times relevant hereto, Chief Lewis acted under color of state law and
within the course and scope of his duties as the Chief of the Department.
Moreover, at all times relevant hereto, Chief Lewis acted as a policymaker
of the Department and, in that capacity, was responsible for the formulation
and/or implementation of all practices, policies and procedures of the
Department, the discipline, assignment, training and supervision of staff,
including Department detectives; and al! other day-to-day operations,
oversight, command and control of the department. In addition, and as set
forth more fully below, Chief Lewis personally participated in directed,
assisted, knew of, ratified and/or acquiesced in the misconduct complained
of herein. Chief Lewis is being sued in both his individual and official
capacities.

11. Defendant Richard W. Luthcke is a competent adult individual who, at all
times relevant hereto, served as a detective in Monroe County District
Attorney’s Office. (“Det. Luthcke”) At all times relevant hereto, Detective
Luthcke acted under color of state law and within the course and scope of
this duties as a detective in the Office. Moreover, at all times relevant hereto,
Detective Luthcke personally participated in, directed, assisted, knew of,
ratified and/or acquiesced in the misconduct complained herein.

12. Defendant Lucas Bray, is a competent adult individual who, at all times
relevant hereto, served as a detective in the Department (“Detective Bray”).
At all times relevant hereto, Detective Bray acted under color of state law
and within the course and scope of this duties as a detective in the Office.
Moreover, at all times relevant hereto, Detective Bray personally
participated in, directed, assisted, knew of, ratified and/or acquiesced in the
misconduct complained herein.

13. Defendant Craig Vanlouvender is a competent adult individual who, at ali
times relevant hereto, served as a detective in Monroe County District
Attorney’s Office. (“Det. Vanlouvender’) At all times relevant hereto,
Detective Vanlouvender acted under color of state law and within the course
and scope of this duties as a detective in the Office. Moreover, at all times
relevant hereto, Detective Vanlouvender personally participated in, directed,
assisted, knew of, ratified and/or acquiesced in the misconduct complained
herein.
Case 3:21-cv-01603-WIA Document 1 Filed 09/16/21 Page 6 of 14

14. Defendant Robert Sebastianell is a competent adult individual who, at all
times relevant hereto, served as a detective in Monroe County District
Attorney’s Office. (“Det. Sebastianell”) At all times relevant hereto,
Detective Sebastianell acted under color of state law and within the course
and scope of this duties as a detective in the Office. Moreover, at all times
relevant hereto, Detective Sebastianell personally participated in, directed,
assisted, knew of, ratified and/or acquiesced in the misconduct complained
herein.

15. Defendant Monroe County, Pennsylvania (“Monroe County”) is a
municipal corporation duly organized and existing under the laws of the
Commonwealth of Pennsylvania with a business address of Monroe County
Administration Center, 1 Quaker Plaza, Room 201, Stroudsburg, PA 18360.

16. Defendant Monroe County District Attorney’s Office is a duly established,
created and/or designated department/agency of Monroe County, which
maintains an Office at North 7" Street and Monroe Street, Stroudsburg, PA
18360.

17. Defendant Channel 16, News (WNEP-Pocono Record), is a local television
station that reports for Monroe County and the surrounding areas. Located at
511 Lenox Street, Stroudsburg, Pa 18360. Mr. VonVille has tried to contact
the new center on several occasions but am unsure of why he hasn’t heard
back? The new trial granted by the Middle District of Pennsylvania,
(VonVille v. Kerestes, decided March 5, 2019) was not reported or
broadcasted to inform the citizens of Monroe County of the wrongful
convictions and Unconstitutional behavior that accrued in the trial of 2010.
Then when Mr. VonVille was re-arrested on new (criminal homicide)
charges, known to be fraudulent, and was extradited and brought back to
Monroe County Corr. Facility, Channel 16, news affiliate of District
Attorney’s Office of Monroe County, having regular interactions within this
small knit community, in Monroe County, I seek a conference with Channel

16 as per my right, a right that has been obstructed intentionally by all
parties mentioned herein. [ NEED TO BE HEARD TO TELL WHAT
ABUSE HAS HAPPENED AND IS HAPPENING! Respectfully

18. Defendant E. David Christine, Jr., Esq. (“Christine”) is a competent adult
individual who, at all times relevant hereto, served as the District Attorney
of Monroe County. At all times relevant hereto, Defendant Christine acted
under color of state law and within the course and scope of his duties as the
District Attorney of Monroe County. Moreover, at all times relevant hereto,
Defendant Christine acted as a policymaker and administrator of the Monroe
County District Attorney’s Office and, in that capacity, was responsible for
the formulation and/or implementation of all practices, policies and

6
Case 3:21-cv-01603-WIA Document 1 Filed 09/16/21 Page 7 of 14

procedures of the office; the discipline, assignment, training and supervision
of staff, including assistant district attorney’s and detectives; and all other
day-to-day operation, oversight, command and control of the Office.
Defendant Christine is being sued solely for acts and/or omissions in his
administrative/supervisory capacity as the District Attorney of Monroe
County.

19. Defendant Michael Mancuso, Esq. (“Mancuso”) is a competent adult
individual who, at all times relevant hereto, served as an Assistant District
Attorney of Monroe County. At ali times relevant hereto, Defendant
Mancuso acted under color of state law and within the course and scope of
his duties and as an Assistant District Attorney of Monroe County. Although
Defendant Mancuso engaged in other reprehensible acts during the filing of
a new criminal complaint on Plaintiff as set forth more fully herein,
Defendant Mancuso is being sued solely for acts and/or omissions in his
investigatory capacity prior to the initiation of any criminal proceedings
against Plaintiff.

20. Defendant Robert A. Saurman, Esq. (“Saurman”) (From this moment
forward Saurman will be part of the defendants for all actions or failure to
act in aligned with all other parties named herein above, and will be
addressed further as Individual Defendant or Defendant’s) is a competent
adult individual who, at all times relevant hereto, served as
“conflict counsel”, assigned by P.J. Margherita Patti- Worthington on August
2, 2019, counsel admitted to defendant to being present the whole time Mr.
VonVille was being represented by PD Jason Labar, Esq. (Conflict of
Interest) On September 30, 2019 at a hearing to quash and bail hearing
counsel fumbled through an unsuccessful argument on behalf of Mr.
VonVille, he failed to argue the most important part, the court had no
Jurisdiction to suspend a “privilege” to nominal bail. Counsels deficient
representation, failed to address the illegal re-arrest on September 30, 2019,
with appropriate and timely motions to Superior Court of Pa, filed 33 days
later absent the judges cause to deny bail, that would have easily found relief
for P.J. Worthington as mentioned did not have jurisdiction to suspend the
rule 600, habeas relief but did so, perverting the law and using the standard
held under rule 600 under a new criminal complaint that the court had just
dismissed and admitted was the wrong “mechanism” N.T. hearing 9/30/19,
to re-arrest VonVille but still kept VonVille incarcerated, abuse of the law
and abuse of discretion causing mental! anguish. Counsel chose to defend
the District Attorneys actions “Mancuso”, saying that he is doing what he
thinks is right, and that he is not a bad guy”. It’s clearer after a mistrial
called sua sponte and whereas counsel did at the bail hearing spoke up for

7
Case 3:21-cv-01603-WIA Document 1 Filed 09/16/21 Page 8 of 14

his client/defendant when the trial court tried to persuade both the comm.
and counsel to motion for a mistrial. Yet that is where counsel’s advocacy
for his client stopped. For counsel “Saurman” did not “act” and file for
Double Jeopardy after arguing there was not the required manifest necessity
for counsel, Commonwealth or the Judge to declare a mistrial, yet did not
file for double jeopardy. Defendant Saurman is being sued solely for acts
and/or omissions in his legal investigative responsibility and responsibility
to act and secure Mr. VonVille’s rights to liberty and protect him from abuse
of the court, (had before in the same exact way in 2010, was said to be
prejudicial and plainly wrong by Hon. Judge Carlson and Hon. Judge
Caputo, adopting the R/R, by Hon. Judge Carlson) he failed and choose to
collude with the party’s names herein, handling and pacifying Mr. VonVille
and failing to investigate or file appropriate motions for relief. This is after
in VonVille v. Kerestes Counsel of 2010, did the same thing, failed to be
timely and follow through with seeking and advocating fully for relief
Mr. VonVille had a right to per the Constitution, it cannot be said
counsel was not knowingly or accidently failing to act for Mr. Saurman is a
very experienced lawyer having his own practice for more than 20 years and
had admitted to even being a prosecutor for a short time. Failure to act by
conflict counsel “Saurman”, was key to insuring Mr. VonVille stay detained
prior to his second trial had on February 2, 2020, that ended in a mistrial and
Mr. VonVille became aware of just how unethical “Saurman” was, then
Motioning to proceed pro se to insure his rights were acted on to the best of
his ability. I am seeking damages that are from deceitful representation,
unethical representation, that cause Mr. VonVille, deprivations of civil
liberties, mental anguish, and the inability to defend himself per Due Process
rights. I ask you to please hold this man accountable for his actions in light
of all evidence certainly is more than circumstantial evidence to a complete
conspiracy to deprive I VonVille of all rights per Constitution, I seek
monetary damages and seek fines and/or sanctions be had on Mr. Saurman,
on an Individual Capacity, or any other remedies that this Honorable Court
may find appropriate, respectfully.

Ili. Jurisdiction and Venue

21.This Court possesses jurisdiction over the claims set forth herein pursuant to
28 U.S.C. § § 1331 and 1343.

22.Venue is properin this judicial district pursuant to 28 U.S.C. § 1391 because
a substancial part of th eevents and/or omissions giving rise to the clams set
forth herin occurred in this district.

IV. Factual Allegations Common to Ali Counts
Case 3:21-cv-01603-WIA Document 1 Filed 09/16/21 Page 9 of 14

23.Channel 16, New (WNEP-Pocono Record), is a local television station that
reports for Monroe County and the surrounding areas. Mr. VonVille has
tried to contact the new center receiving, no response. The new trial granted
by the Middle District of Pennsylvania, (VonVille v. Kerestes, decided
March 5, 2019) was not reported widely on TV for all to see and broadcasted
to inform the citizens of Monroe County of the wrongful conviction and
Unconstitutional behavior that occurred in the trial of 2010. Then when Mr.
VonVille was re-arrested on new (criminal homicide) charges, known to be
fraudulent, and then was extradited and brought back to Monroe County
Corr. Facility by District Attorney’s Detectives herein named more fully
below, Channel 16, news affiliate of District Attorney’s Office of Monroe
County, having regular interactions within this small knit community, in
Monroe County. Individual defendant, 1** ADA Mancuso, off the record in
the closing moments on 9/30/19, said to P.J. Margherita Patti- Worthington,
“T am doing my best to keep this quite”. Mr. VonVille has a First
Amendment right to be heard and to make the community aware of any
abuse by the court, but his detention and inability to get a response from the
local news channel 16 Pocono Record of Stroudsburg Pa., deprives Mr.
VonVille of that right. Worth mentioning, being pro se Mr. VonVille shall
be permitted to call (Monroe County Corr. Facility said Mr. VonVille “can’t
call” only write, to no avail, purposeful) a conference to report what is
happening but Mr. VonVille being detained illegally obstructs that ability
and failure to respond to numerous letters, by CHANNEL 16 has made that
obstruction complete, affectively assisting, willingly or unwillingly?, to keep
under wraps the illegal actions of Monroe County District Attorney’s Office,
PMRPD, and Monroe County Courthouse. Mr. VonVille is seeking
damages for deprivations of the right to be heard and have the public
informed of the wrongful conviction and Constitutional violations
mentioned in (VonVille v. Kerestes), Mr. VonVille seeks monetary
damages, for deprivations of rights and/or an opportunity to be heard, having
a reporter contact me here at MCCF and report what I have been through.

24.0n July 19, 2019, Det. Richard W. Luthcke and Det. Lucas Bray filed and
criminal complaint and had a warrant filed and signed by Richard A.
Claypool, of Long Pond, PA 18334. ADA Michael Mancuso, signed and
approved the complaint and warrant, in where Delaware State Police in
Bridgeville, DE, was called and asked to apprehend Philip J. VonVille.

25.On July 22, 2019, Delaware Special Task Force apprehended VonVille and
transported him to Sussex County Correctional Facility until he could be
extradited back to Pa, for a criminal homicide anew said to have happened in
Case 3:21-cv-01603-WIA Document 1 Filed 09/16/21 Page 10 of 14

Pa, 5 hours away from where VonVille resided after being released on July
8, 2019.

26.On or around July 29, 2019, Det. CRAIG VANLOUVENDER and DET.
ROBERT SEBASTIANELLI, for Monroe County District Attorney’s
Office, drove from Monroe County, Pa, to Sussex County Delaware, to pick
up VonVille and extradite him back to Monroe County Correctional Facility.

27.A hearing was had on August 2, 2019, Exhibit 4 in front of P.J. Margherita
Patti- Worthington, where ADA Michael Mancuso admitted to have used the
only mechanism he knew to detain VonVille. (The falsification of another
criminal complaint to suspend Habeas Relief and was then assisted by P.J.
Worthington in delaying the proceedings)

28.On September 30, 2019, another hearing was had in front of PJ.
Worthington, VonVille now being represented by Robert A. Saurman,
conflict counsel. ADA Chad A. Martinez, was rep. for the Commonwealth
along with ADA Andrew Kroeckel. VonVille’s Juvenile record that was
the cause of the prejudice in 2009 and was again used in which P.J.
Worthington took into consideration that VonVille plead guilty to
“unlawful sexual contact” at 13 years of age. Furthermore speeding
tickets and Det. Luthcke, again fabricating evidence having no basis in fact,
hearsay was permitted and accepted by the court and cause to deny VonVille
bail. Judge Worthington did not have the Jurisdiction to suspend VonViile’s
right to be at liberty for under rule 600; persons bailable; Habeas Corpus; the
following would have to be at issue before VonVille would be deprived of
his liberty:_and the privilege of the writ of habeas Corpus shall not be
suspended unless when in case of rebellion or invasion the public safety may
require it. (Joint Resolution No. 1, 1998 P.L. 1327, H.B. No. 1520, why the
new criminal complaint was filed. The court failed to properly address bail
under the original docket but perverted the law and used the standard for bail
under the new criminal complaint after “Quashing” it on September 30",
2019. Thus affectively and erroneously suspending VonVille’s liberty in
violation of the Constitution and not the actions appropriate for a P.J. for her
duty is to manage all other Officers of the court so if her discretion is not
one of FADELITY, THE WHOLE COURT IS OUT OF ORDER AND
NOT ALIGNED WITH THE LAW OF THE LAND, and SHALL BE
SUBJECT TO REFORM.

29. Wherefore, Plaintiff comes before this court with convincing and material
evidence that is overwhelming, in way of court documents and papers filed
by and approved by the Individual Defendants and Defendant Mancuso.
Exhibit 5 Plaintiff asks that this issue be not permitted to be delayed for
relief in way of monetary, liberty and justice are all in favor of the Plaintiff.

10
Case 3:21-cv-01603-WIA Document 1 Filed 09/16/21 Page 11 of 14

I ask this court to consider in their deliberations of monetary funds, that
these trusted officers have a history of such actions, more than this court
could ever know. As of now my case 1708 CR 2009, I believe is at a
closing point in front of Superior Court highlighting the severity of the
actions taken that cause the Plaintiff to lose 10 years with his son, subjected
to years of abuse, unimaginable. While this case only touches on the re-
arrest, it is intimately intertwined to the case the plaintiff is dealing with
that these Individual Defendants and Defendant was part of, there actions
being to cover up their corruption had back in 2009, this level of
maliciousness and criminality of Officers of all levels of this county’s
judicial system speaks volumes to the culture of [all] involved doing as they
like with no oversight. VonVille pleas for damages to account for all the
pain and suffering VonVille has endured and still is. (1 have no money to my
name and no family other than my son, they knew this please consider this
for monetary damages and the ability to work and support my son) Again
it’s my understanding that this issue is ripe for the criminal complaint used
to detain VonVille was quashed on September 30, 2019, thus being within
the 2 years statutory limit applicable.

30.The attached documents are evidence of the re-arrest and also the hearing of
August 2, 2019 and September 30, 2019, (no funds available) where
Individual Defendants and Defendant Mancuso admit to intentionally
colluding to detain Plaintiff under false pretenses and assisted by the court to
continue the detention spoken of and evidence provided of herein above.

Count 1
42 U.S.C. § 1983
Unlawful Seizure/Arrest-False Imprisonment
Plaintiff v. Individual Defendants
31. The preceding paragraphs of this Complaint are incorporated herein by
reference as though fully set forth.
32.As set forth more fully above, Plaintiff was arrested, detained and
imprisoned by the Individual Defendants after being charged with criminal
homicide that had no basis in fact, but was intentionally used to circumvent
relief granted by Hon. Judge Caputo.
33.At all times relevant to conduct complained of herein, the Individual
Defendants acted in their individual capacities and under the color of state
law. Moreover, each of the Individual Defendants personally directed,
participated, assisted, knew of, ratified and/or acquiesced in said conduct.
34.As further set forth more fully above, Plaintiff arrest, detainment and
imprisonment were initiated without probable cause in that the facts and

11
Case 3:21-cv-01603-WIA Document 1 Filed 09/16/21 Page 12 of 14

circumstances available to the Individual Defendants were clearly
insufficient to warrant a reasonably prudent officer in believing that Plaintiff
committed the serious case of criminal homicide, in fact [all] parties herein
in had intimate knowledge that Von Ville was at liberty on a successive
Habeas Corpus and colluded to suspend such relief, silencing the Plaintiff.

35.Because they were aware that they had no basis in law or fact to initiate
criminal proceedings against Plaintiff, the Individual Defendants crafted
affidavits of probable cause wherein they knowingly and/or deliberately, or
with a reckless disregard for the truth, fabricated a new criminal homicide.

36.The Individual Defendant’s conduct as aforesaid constitutes an unlawful
seizure and/or false imprisonment in violation of the Fourth and Fourteenth
Amendments to the United States Constitution.

37.Plaintiff constitutional rights not to be arrested, detained and/or imprisoned
without probable cause were clearly established and know by the Individual
Defendants at all times relevant to the conduct giving rise this action.

The following counts are applicable to the same set of facts herein and above this
“complaint”, I have had to shorten due to the inability of working and obtaining
funds to mail out this complaint, note the “interlocutory appeal”, submitted today
9-3-21 was completed by I Philip J. VonVille, but due to the actions of the
Individual Defendants and Defendant Mancuso, and Monroe County Courthouse, I
VonvVille was not able to meet the requirements to file EVERYTHING NEEDED,
to be heard, possibly? I was unable to put my legal briefs together, done by staff at
Monroe County Correctional Facility, was unable to send the voluminous
documents required and was unable to pay for no more than 30.00 dollars (donated
by a fellow pre-trial detainee) for legal mail to the Superior Court of Pennsylvania,
regretfully I may have to shrink this down so to be able to mail out having to
put in several envelopes provided for indigent inmates. This inability to
effectuate my rights due to my lack of funds and family have left | VonVille
exposed. I have done my due diligence and more, having to fights with MCCF
staff to acquire the required time I need to prepare legal docurnents with the
computer I am using, having taken 2yrs to accomplish. This court, district attorney
and local PMRPD has been said to be corrupt and in VonViile v. Kerestes said to
be plainly wrong. Also in: (Spiess v. PMRPD; 3: cv-10-0287, Identical parties
named) All involved in suspending my liberty took no time to break the law and
purposely and intentionally keeping me detained until the trial that ended with a
mistrial on February 21, 2020, by the trial Judge, court, sua sponte, only to learn of
the cover up back in 2009, and why lies where prevalent at the 2020 trial.(then
fighting to be pro se having been given another lawyer that was best friends of the
DA and unethical) Learning this VonVille fought through attacks from Judge

12
Case 3:21-cv-01603-WIA Document 1 Filed 09/16/21 Page 13 of 14

Jonathan Mark, accusations of being paranoid and denied any chance to have a
fair trial, it’s all clear in the “interlocutory appeal”, in Superior Court of Pa, Under
a myriad of Double Jeopardy Clauses, Superior Court denied I VonVille the ability
to be released prior to the outcome of the interlocutory appeal being reviewed in
their court. (Making it “impossible” to follow their requirements)(1’ve sent this
court what I could how I could for I have no funds!)

42 U.S.C. § 1983

Unlawful Seizure

Plaintiff v. Defendant Mancuso (investigative capacity only)

Count il

42 U.S.C. § 1983

Conspiracy to Violate Civil Rights (Unlawful Seizure)

Plaintiff v. Individual Defendants & Defendant Mancuso

Count [V

42 U.S.C. § 1983

Malicious Prosecution

Plaintiff v. Individual Defendants

Count V

42 U.S.C. § 1983

Conspiracy to Violate Civil Rights

Plaintiff v. Individual Defendants

42 U.S.C. § 1983
Monell Liability

Plaintiff v. The Depart, Department Municipalities & Chief Lewis (Official
capacity onl

Count VII
42 U.S.C. § 1983
Administrative/Supervisory Liability
Plaintiff v. Monroe County, Monroe County DA’s Office & Defendant Christine
(administrative capacity only)
Relief Sought
1. Seeking immediate release for the District Attorney’s Office functioned
to deny I VonVille my due process rights, prohibiting a 3“ trial. (Ability
to raise money, work, defend myself, and follow all requirements of any
court to have my rights properly presented for incarcerated I am severely
lack the ability to prepare and defend myself).
2. Request what the court deems appropriate for the damages incurred
herein explained in the best way possible, in my current detained state, in

13
Case 3:21-cv-01603-WIA Document 1 Filed 09/16/21 Page 14 of 14

way of punitive damages, interest, loss of the ability to work and make
money for the two years incarcerated in violation of the Constitutional
laws named herein, and take into account I was attacked while
incarcerated, reference pictures, Exhibit 6 and any further relief I may
not have covered that the court believes the Plaintiff shall be awarded do
to this being a continuation of violations with no concern for I VonVille’s
feeling, emotions, mental state, health, in which they sought intentionally
to do VonVille harm, wrongly re-convicting VonVille, and then the
irreparable damage of Plaintiff's son being terrified the day VonVille
was re-arrested without cause. (Needing medical attention)

3. Over whelmed admittedly Plaintiff pleas with this court to consider
remarks by Hon. Judge Carlson and Caputo as to the actions of this trial
court and District Attorney in 2010 and now I report the inability to have
due process again, of evidence that should show [ VonVille shall have
merit in saying that I am in need of legal ethical representation. Please
consider 18 U.S.C. §3006A., Granted by Hon. Judge Carlson, knowing I
am not a lawyer and if I don’t have help I will most certainly be faced
with the fact I might not find relief I am afforded because I have had my
civil liberty rights violated and every conceivable Constitutional Right
violated not once not twice but 3 times and still the Commonwealth of
Monroe County still pursue with malice and ill intent to cause I VonVille
harm in a 3™ trial. (Need help)

4. I have included a form to proceed in forma pauperis pursuant to Rule
552(d) for my account is -413.00 dollars as of 9/4/21, after copies at 25
cents a copy and $30.00 dollars to mail out my “brief of appellant” to
Superior Court of Pa. ’'m in desperate need of help, my life depends on
it, respectfully.

5. Aside from punitive damages of Pocono Record, Channel 16, I request a
conference and a chance to have actions by this court reported.

Sorry things are not more formal...... it’s the best I can do locked up, having not
committed any crime after being release on July 8, 2019.

MCCF

4250 Manor Drive

Stroudsburg, Pa 18360 Philip J. VonVille, pro se

14
